Name: Commission Regulation (EC) No 973/2004 of 13 May 2004 fixing the export refunds on milk and milk products
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce
 Date Published: nan

 14.5.2004 EN Official Journal of the European Union L 179/16 COMMISSION REGULATION (EC) No 973/2004 of 13 May 2004 fixing the export refunds on milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products (1), and in particular Article 31(3) thereof, Whereas: (1) Article 31 of Regulation (EC) No 1255/1999 provides that the difference between prices in international trade for the products listed in Article 1 of that Regulation and prices for those products within the Community may be covered by an export refund within the limits resulting from agreements concluded in accordance with Article 300 of the Treaty. (2) Regulation (EC) No 1255/1999 provides that when the refunds on the products listed in Article 1 of the abovementioned Regulation, exported in the natural state, are being fixed, account must be taken of:  the existing situation and the future trend with regard to prices and availabilities of milk and milk products on the Community market and prices for milk and milk products in international trade,  marketing costs and the most favourable transport charges from Community markets to ports or other points of export in the Community, as well as costs incurred in placing the goods on the market of the country of destination,  the aims of the common organisation of the market in milk and milk products which are to ensure equilibrium and the natural development of prices and trade on this market,  the limits resulting from agreements concluded in accordance with Article 300 of the Treaty, and  the need to avoid disturbances on the Community market, and  the economic aspect of the proposed exports. (3) Article 31(5) of Regulation (EC) No 1255/1999 provides that when prices within the Community are being determined account should be taken of the ruling prices which are most favourable for exportation, and that when prices in international trade are being determined particular account should be taken of: (a) prices ruling on third-country markets; (b) the most favourable prices in third countries of destination for third-country imports; (c) producer prices recorded in exporting third countries, account being taken, where appropriate, of subsidies granted by those countries; and (d) free-at-Community-frontier offer prices. (4) Article 31(3) of Regulation (EC) No 1255/1999 provides that the world market situation or the specific requirements of certain markets may make it necessary to vary the refund on the products listed in Article 1 of the abovementioned Regulation according to destination. (5) Article 31(3) of Regulation (EC) No 1255/1999 provides that the list of products on which export refunds are granted and the amount of such refunds should be fixed at least once every four weeks; the amount of the refund may, however, remain at the same level for more than four weeks. (6) In accordance with Article 16 of Commission Regulation (EC) No 174/1999 of 26 January 1999 on specific detailed rules for the application of Council Regulation (EC) No 804/68 as regards export licences and export refunds on milk and milk products (2), the refund granted for milk products containing added sugar is equal to the sum of the two components; one is intended to take account of the quantity of milk products and is calculated by multiplying the basic amount by the milk products content in the product concerned; the other is intended to take account of the quantity of added sucrose and is calculated by multiplying the sucrose content of the entire product by the basic amount of the refund valid on the day of exportation for the products listed in Article 1(1)(d) of Council Regulation (EC) No 1260/2001 of 19 June 2001 on the common organisation of the markets in the sugar sector (3), however, this second component is applied only if the added sucrose has been produced using sugar beet or cane harvested in the Community. (7) Commission Regulation (EEC) No 896/84 (4) laid down additional provisions concerning the granting of refunds on the change from one milk year to another; those provisions provide for the possibility of varying refunds according to the date of manufacture of the products. (8) For the calculation of the refund for processed cheese provision must be made where casein or caseinates are added for that quantity not to be taken into account. (9) It follows from applying the rules set out above to the present situation on the market in milk and in particular to quotations or prices for milk products within the Community and on the world market that the refund should be as set out in the Annex to this Regulation. (10) The Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 The export refunds referred to in Article 31 of Regulation (EC) No 1255/1999 on products exported in the natural state shall be as set out in the Annex. Article 2 This Regulation shall enter into force on 14 May 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 May 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 160, 26.6.1999, p. 48. Regulation as last amended by Commission Regulation (EC) No 186/2004 (OJ L 29, 3.2.2004, p. 6). (2) OJ L 20, 27.1.1999, p. 8. Regulation as last amended by Regulation (EC) No 1948/2003 (OJ L 287, 5.11.2003, p. 13). (3) OJ L 178, 30.6.2001, p. 1. Regulation as amended by Commission Regulation (EC) No 39/2004 (OJ L 6, 10.1.2004, p. 16). (4) OJ L 91, 1.4.1984, p. 71. Regulation as last amended by Regulation (EEC) No 222/88 (OJ L 28, 1.2.1988, p. 1). ANNEX to the Commission Regulation of 13 May 2004 fixing the export refunds on milk and milk products Product code Destination Unit of measurement Amount of refund 040110109000 970 EUR/100 kg 1,911 040110909000 970 EUR/100 kg 1,911 040120119500 970 EUR/100 kg 2,953 040120199500 970 EUR/100 kg 2,953 040120919000 970 EUR/100 kg 3,737 040130119400 970 EUR/100 kg 8,624 040130119700 970 EUR/100 kg 12,95 040130319100 L01 EUR/100 kg  L02 EUR/100 kg 22,02 A01 EUR/100 kg 31,46 040130319400 L01 EUR/100 kg  L02 EUR/100 kg 34,40 A01 EUR/100 kg 49,14 040130319700 L01 EUR/100 kg  L02 EUR/100 kg 37,94 A01 EUR/100 kg 54,20 040130399100 L01 EUR/100 kg  L02 EUR/100 kg 22,02 A01 EUR/100 kg 31,46 040130399400 L01 EUR/100 kg  L02 EUR/100 kg 34,40 A01 EUR/100 kg 49,14 040130399700 L01 EUR/100 kg  L02 EUR/100 kg 37,94 A01 EUR/100 kg 54,20 040130919100 L01 EUR/100 kg  L02 EUR/100 kg 43,24 A01 EUR/100 kg 61,77 040130999100 L01 EUR/100 kg  L02 EUR/100 kg 43,24 A01 EUR/100 kg 61,77 040130999500 L01 EUR/100 kg  L02 EUR/100 kg 63,55 A01 EUR/100 kg 90,78 040210119000 L01 EUR/100 kg  L02 EUR/100 kg 29,00 A01 EUR/100 kg 35,00 040210199000 L01 EUR/100 kg  L02 EUR/100 kg 29,00 A01 EUR/100 kg 35,00 040210919000 L01 EUR/kg  L02 EUR/kg 0,2900 A01 EUR/kg 0,3500 040210999000 L01 EUR/kg  L02 EUR/kg 0,2900 A01 EUR/kg 0,3500 040221119200 L01 EUR/100 kg  L02 EUR/100 kg 29,00 A01 EUR/100 kg 35,00 040221119300 L01 EUR/100 kg  L02 EUR/100 kg 58,84 A01 EUR/100 kg 75,52 040221119500 L01 EUR/100 kg  L02 EUR/100 kg 61,40 A01 EUR/100 kg 78,82 040221119900 L01 EUR/100 kg  L02 EUR/100 kg 65,44 A01 EUR/100 kg 84,00 040221179000 L01 EUR/100 kg  L02 EUR/100 kg 29,00 A01 EUR/100 kg 35,00 040221199300 L01 EUR/100 kg  L02 EUR/100 kg 58,84 A01 EUR/100 kg 75,52 040221199500 L01 EUR/100 kg  L02 EUR/100 kg 61,40 A01 EUR/100 kg 78,82 040221199900 L01 EUR/100 kg  L02 EUR/100 kg 65,44 A01 EUR/100 kg 84,00 040221919100 L01 EUR/100 kg  L02 EUR/100 kg 65,85 A01 EUR/100 kg 84,52 040221919200 L01 EUR/100 kg  L02 EUR/100 kg 66,23 A01 EUR/100 kg 85,02 040221919350 L01 EUR/100 kg  L02 EUR/100 kg 66,91 A01 EUR/100 kg 85,89 040221919500 L01 EUR/100 kg  L02 EUR/100 kg 71,91 A01 EUR/100 kg 92,31 040221999100 L01 EUR/100 kg  L02 EUR/100 kg 65,85 A01 EUR/100 kg 84,52 040221999200 L01 EUR/100 kg  L02 EUR/100 kg 66,23 A01 EUR/100 kg 85,02 040221999300 L01 EUR/100 kg  L02 EUR/100 kg 66,91 A01 EUR/100 kg 85,89 040221999400 L01 EUR/100 kg  L02 EUR/100 kg 70,62 A01 EUR/100 kg 90,66 040221999500 L01 EUR/100 kg  L02 EUR/100 kg 71,91 A01 EUR/100 kg 92,31 040221999600 L01 EUR/100 kg  L02 EUR/100 kg 76,98 A01 EUR/100 kg 98,82 040221999700 L01 EUR/100 kg  L02 EUR/100 kg 79,85 A01 EUR/100 kg 102,51 040221999900 L01 EUR/100 kg  L02 EUR/100 kg 83,18 A01 EUR/100 kg 106,77 040229159200 L01 EUR/kg  L02 EUR/kg 0,2900 A01 EUR/kg 0,3500 040229159300 L01 EUR/kg  L02 EUR/kg 0,5884 A01 EUR/kg 0,7552 040229159500 L01 EUR/kg  L02 EUR/kg 0,6140 A01 EUR/kg 0,7882 040229159900 L01 EUR/kg  L02 EUR/kg 0,6544 A01 EUR/kg 0,8400 040229199300 L01 EUR/kg  L02 EUR/kg 0,5884 A01 EUR/kg 0,7552 040229199500 L01 EUR/kg  L02 EUR/kg 0,6140 A01 EUR/kg 0,7882 040229199900 L01 EUR/kg  L02 EUR/kg 0,6544 A01 EUR/kg 0,8400 040229919000 L01 EUR/kg  L02 EUR/kg 0,6585 A01 EUR/kg 0,8452 040229999100 L01 EUR/kg  L02 EUR/kg 0,6585 A01 EUR/kg 0,8452 040229999500 L01 EUR/kg  L02 EUR/kg 0,7062 A01 EUR/kg 0,9066 040291119370 L01 EUR/100 kg  L02 EUR/100 kg 5,312 A01 EUR/100 kg 7,589 040291199370 L01 EUR/100 kg  L02 EUR/100 kg 5,312 A01 EUR/100 kg 7,589 040291319300 L01 EUR/100 kg  L02 EUR/100 kg 6,278 A01 EUR/100 kg 8,969 040291399300 L01 EUR/100 kg  L02 EUR/100 kg 6,278 A01 EUR/100 kg 8,969 040291999000 L01 EUR/100 kg  L02 EUR/100 kg 26,57 A01 EUR/100 kg 37,96 040299119350 L01 EUR/kg  L02 EUR/kg 0,1359 A01 EUR/kg 0,1941 040299199350 L01 EUR/kg  L02 EUR/kg 0,1359 A01 EUR/kg 0,1941 040299319150 L01 EUR/kg  L02 EUR/kg 0,1410 A01 EUR/kg 0,2014 040299319300 L01 EUR/kg  L02 EUR/kg 0,1590 A01 EUR/kg 0,2271 040299399150 L01 EUR/kg  L02 EUR/kg 0,1410 A01 EUR/kg 0,2014 040390119000 L01 EUR/100 kg  L02 EUR/100 kg 28,59 A01 EUR/100 kg 34,50 040390139200 L01 EUR/100 kg  L02 EUR/100 kg 28,59 A01 EUR/100 kg 34,50 040390139300 L01 EUR/100 kg  L02 EUR/100 kg 58,31 A01 EUR/100 kg 74,85 040390139500 L01 EUR/100 kg  L02 EUR/100 kg 60,86 A01 EUR/100 kg 78,12 040390139900 L01 EUR/100 kg  L02 EUR/100 kg 64,86 A01 EUR/100 kg 83,25 040390199000 L01 EUR/100 kg  L02 EUR/100 kg 65,25 A01 EUR/100 kg 83,76 040390339400 L01 EUR/kg  L02 EUR/kg 0,5831 A01 EUR/kg 0,7485 040390339900 L01 EUR/kg  L02 EUR/kg 0,6486 A01 EUR/kg 0,8325 040390519100 970 EUR/100 kg 1,911 040390599170 970 EUR/100 kg 12,95 040390599310 L01 EUR/100 kg  L02 EUR/100 kg 22,02 A01 EUR/100 kg 31,46 040390599340 L01 EUR/100 kg  L02 EUR/100 kg 32,22 A01 EUR/100 kg 46,03 040390599370 L01 EUR/100 kg  L02 EUR/100 kg 32,22 A01 EUR/100 kg 46,03 040390599510 L01 EUR/100 kg  L02 EUR/100 kg 32,22 A01 EUR/100 kg 46,03 040490219120 L01 EUR/100 kg  L02 EUR/100 kg 24,73 A01 EUR/100 kg 29,86 040490219160 L01 EUR/100 kg  L02 EUR/100 kg 29,00 A01 EUR/100 kg 35,00 040490239120 L01 EUR/100 kg  L02 EUR/100 kg 29,00 A01 EUR/100 kg 35,00 040490239130 L01 EUR/100 kg  L02 EUR/100 kg 58,84 A01 EUR/100 kg 75,52 040490239140 L01 EUR/100 kg  L02 EUR/100 kg 61,40 A01 EUR/100 kg 78,82 040490239150 L01 EUR/100 kg  L02 EUR/100 kg 65,44 A01 EUR/100 kg 84,00 040490299110 L01 EUR/100 kg  L02 EUR/100 kg 65,85 A01 EUR/100 kg 84,52 040490299115 L01 EUR/100 kg  L02 EUR/100 kg 66,23 A01 EUR/100 kg 85,02 040490299125 L01 EUR/100 kg  L02 EUR/100 kg 66,91 A01 EUR/100 kg 85,89 040490299140 L01 EUR/100 kg  L02 EUR/100 kg 71,91 A01 EUR/100 kg 92,31 040490819100 L01 EUR/kg  L02 EUR/kg 0,2900 A01 EUR/kg 0,3500 040490839110 L01 EUR/kg  L02 EUR/kg 0,2900 A01 EUR/kg 0,3500 040490839130 L01 EUR/kg  L02 EUR/kg 0,5884 A01 EUR/kg 0,7552 040490839150 L01 EUR/kg  L02 EUR/kg 0,6140 A01 EUR/kg 0,7882 040490839170 L01 EUR/kg  L02 EUR/kg 0,6544 A01 EUR/kg 0,8400 040490839936 L01 EUR/kg  L02 EUR/kg 0,1359 A01 EUR/kg 0,1941 040510119500 L01 EUR/100 kg  075 EUR/100 kg 131,54 L02 EUR/100 kg 108,54 A01 EUR/100 kg 146,34 040510119700 L01 EUR/100 kg  075 EUR/100 kg 134,83 L02 EUR/100 kg 111,25 A01 EUR/100 kg 150,00 040510199500 L01 EUR/100 kg  075 EUR/100 kg 131,54 L02 EUR/100 kg 108,54 A01 EUR/100 kg 146,34 040510199700 L01 EUR/100 kg  075 EUR/100 kg 134,83 L02 EUR/100 kg 111,25 A01 EUR/100 kg 150,00 040510309100 L01 EUR/100 kg  075 EUR/100 kg 131,54 L02 EUR/100 kg 108,54 A01 EUR/100 kg 146,34 040510309300 L01 EUR/100 kg  075 EUR/100 kg 134,83 L02 EUR/100 kg 111,25 A01 EUR/100 kg 150,00 040510309700 L01 EUR/100 kg  075 EUR/100 kg 134,83 L02 EUR/100 kg 111,25 A01 EUR/100 kg 150,00 040510509300 L01 EUR/100 kg  075 EUR/100 kg 134,83 L02 EUR/100 kg 111,25 A01 EUR/100 kg 150,00 040510509500 L01 EUR/100 kg  075 EUR/100 kg 131,54 L02 EUR/100 kg 108,54 A01 EUR/100 kg 146,34 040510509700 L01 EUR/100 kg  075 EUR/100 kg 134,83 L02 EUR/100 kg 111,25 A01 EUR/100 kg 150,00 040510909000 L01 EUR/100 kg  075 EUR/100 kg 139,77 L02 EUR/100 kg 115,32 A01 EUR/100 kg 155,49 040520909500 L01 EUR/100 kg  075 EUR/100 kg 123,34 L02 EUR/100 kg 101,76 A01 EUR/100 kg 137,21 040520909700 L01 EUR/100 kg  075 EUR/100 kg 128,26 L02 EUR/100 kg 105,82 A01 EUR/100 kg 142,69 040590109000 L01 EUR/100 kg  075 EUR/100 kg 170,78 L02 EUR/100 kg 140,92 A01 EUR/100 kg 190,00 040590909000 L01 EUR/100 kg  075 EUR/100 kg 136,60 L02 EUR/100 kg 112,71 A01 EUR/100 kg 151,96 040610209100 A00 EUR/100 kg  040610209230 L03 EUR/100 kg  L04 EUR/100 kg 23,34 075 EUR/100 kg 24,80 400 EUR/100 kg  A01 EUR/100 kg 29,17 040610209290 L03 EUR/100 kg  L04 EUR/100 kg 21,71 075 EUR/100 kg 23,06 400 EUR/100 kg  A01 EUR/100 kg 27,13 040610209300 L03 EUR/100 kg  L04 EUR/100 kg 9,52 075 EUR/100 kg 10,12 400 EUR/100 kg  A01 EUR/100 kg 11,90 040610209610 L03 EUR/100 kg  L04 EUR/100 kg 31,65 075 EUR/100 kg 33,63 400 EUR/100 kg  A01 EUR/100 kg 39,57 040610209620 L03 EUR/100 kg  L04 EUR/100 kg 32,10 075 EUR/100 kg 34,11 400 EUR/100 kg  A01 EUR/100 kg 40,12 040610209630 L03 EUR/100 kg  L04 EUR/100 kg 35,85 075 EUR/100 kg 38,07 400 EUR/100 kg  A01 EUR/100 kg 44,79 040610209640 L03 EUR/100 kg  L04 EUR/100 kg 52,66 075 EUR/100 kg 55,96 400 EUR/100 kg  A01 EUR/100 kg 65,83 040610209650 L03 EUR/100 kg  L04 EUR/100 kg 43,88 075 EUR/100 kg 46,63 400 EUR/100 kg  A01 EUR/100 kg 54,85 040610209830 L03 EUR/100 kg  L04 EUR/100 kg 16,28 075 EUR/100 kg 17,30 400 EUR/100 kg  A01 EUR/100 kg 20,35 040610209850 L03 EUR/100 kg  L04 EUR/100 kg 19,73 075 EUR/100 kg 20,97 400 EUR/100 kg  A01 EUR/100 kg 24,68 040620909100 A00 EUR/100 kg  040620909913 L03 EUR/100 kg  L04 EUR/100 kg 36,39 075 EUR/100 kg 38,66 400 EUR/100 kg 13,29 A01 EUR/100 kg 45,49 040620909915 L03 EUR/100 kg  L04 EUR/100 kg 48,03 075 EUR/100 kg 51,03 400 EUR/100 kg 17,71 A01 EUR/100 kg 60,04 040620909917 L03 EUR/100 kg  L04 EUR/100 kg 51,04 075 EUR/100 kg 54,24 400 EUR/100 kg 18,83 A01 EUR/100 kg 63,80 040620909919 L03 EUR/100 kg  L04 EUR/100 kg 57,03 075 EUR/100 kg 60,61 400 EUR/100 kg 21,01 A01 EUR/100 kg 71,30 040630319710 L03 EUR/100 kg  L04 EUR/100 kg 4,80 075 EUR/100 kg 9,54 400 EUR/100 kg  A01 EUR/100 kg 11,22 040630319730 L03 EUR/100 kg  L04 EUR/100 kg 7,03 075 EUR/100 kg 14,01 400 EUR/100 kg  A01 EUR/100 kg 16,48 040630319910 L03 EUR/100 kg  L04 EUR/100 kg 4,80 075 EUR/100 kg 9,54 400 EUR/100 kg  A01 EUR/100 kg 11,22 040630319930 L03 EUR/100 kg  L04 EUR/100 kg 7,03 075 EUR/100 kg 14,01 400 EUR/100 kg  A01 EUR/100 kg 16,48 040630319950 L03 EUR/100 kg  L04 EUR/100 kg 10,23 075 EUR/100 kg 20,37 400 EUR/100 kg  A01 EUR/100 kg 23,96 040630399500 L03 EUR/100 kg  L04 EUR/100 kg 7,03 075 EUR/100 kg 14,01 400 EUR/100 kg  A01 EUR/100 kg 16,48 040630399700 L03 EUR/100 kg  L04 EUR/100 kg 10,23 075 EUR/100 kg 20,37 400 EUR/100 kg  A01 EUR/100 kg 23,96 040630399930 L03 EUR/100 kg  L04 EUR/100 kg 10,23 075 EUR/100 kg 20,37 400 EUR/100 kg  A01 EUR/100 kg 23,96 040630399950 L03 EUR/100 kg  L04 EUR/100 kg 11,57 075 EUR/100 kg 23,03 400 EUR/100 kg  A01 EUR/100 kg 27,10 040630909000 L03 EUR/100 kg  L04 EUR/100 kg 12,13 075 EUR/100 kg 24,16 400 EUR/100 kg  A01 EUR/100 kg 28,43 040640509000 L03 EUR/100 kg  L04 EUR/100 kg 55,74 075 EUR/100 kg 59,23 400 EUR/100 kg  A01 EUR/100 kg 69,68 040640909000 L03 EUR/100 kg  L04 EUR/100 kg 57,24 075 EUR/100 kg 60,81 400 EUR/100 kg  A01 EUR/100 kg 71,54 040690139000 L03 EUR/100 kg  L04 EUR/100 kg 62,94 075 EUR/100 kg 76,57 400 EUR/100 kg 25,31 A01 EUR/100 kg 90,09 040690159100 L03 EUR/100 kg  L04 EUR/100 kg 65,04 075 EUR/100 kg 79,13 400 EUR/100 kg 26,09 A01 EUR/100 kg 93,09 040690179100 L03 EUR/100 kg  L04 EUR/100 kg 65,04 075 EUR/100 kg 79,13 400 EUR/100 kg 26,09 A01 EUR/100 kg 93,09 040690219900 L03 EUR/100 kg  L04 EUR/100 kg 63,74 075 EUR/100 kg 77,35 400 EUR/100 kg 18,72 A01 EUR/100 kg 91,00 040690239900 L03 EUR/100 kg  L04 EUR/100 kg 55,97 075 EUR/100 kg 68,38 400 EUR/100 kg  A01 EUR/100 kg 80,45 040690259900 L03 EUR/100 kg  L04 EUR/100 kg 55,59 075 EUR/100 kg 67,64 400 EUR/100 kg  A01 EUR/100 kg 79,58 040690279900 L03 EUR/100 kg  L04 EUR/100 kg 50,35 075 EUR/100 kg 61,26 400 EUR/100 kg  A01 EUR/100 kg 72,08 040690319119 L03 EUR/100 kg  L04 EUR/100 kg 46,28 075 EUR/100 kg 56,39 400 EUR/100 kg 10,74 A01 EUR/100 kg 66,35 040690339119 L03 EUR/100 kg  L04 EUR/100 kg 46,28 075 EUR/100 kg 56,39 400 EUR/100 kg 10,74 A01 EUR/100 kg 66,35 040690339919 L03 EUR/100 kg  L04 EUR/100 kg 42,28 075 EUR/100 kg 51,73 400 EUR/100 kg  A01 EUR/100 kg 60,85 040690339951 L03 EUR/100 kg  L04 EUR/100 kg 42,72 075 EUR/100 kg 51,76 400 EUR/100 kg  A01 EUR/100 kg 60,89 040690359190 L03 EUR/100 kg  L04 EUR/100 kg 65,46 075 EUR/100 kg 80,01 400 EUR/100 kg 25,81 A01 EUR/100 kg 94,11 040690359990 L03 EUR/100 kg  L04 EUR/100 kg 65,46 075 EUR/100 kg 80,01 400 EUR/100 kg 16,88 A01 EUR/100 kg 94,11 040690379000 L03 EUR/100 kg  L04 EUR/100 kg 62,94 075 EUR/100 kg 76,57 400 EUR/100 kg 25,31 A01 EUR/100 kg 90,09 040690619000 L03 EUR/100 kg  L04 EUR/100 kg 69,35 075 EUR/100 kg 85,30 400 EUR/100 kg 24,03 A01 EUR/100 kg 100,35 040690639100 L03 EUR/100 kg  L04 EUR/100 kg 69,00 075 EUR/100 kg 84,60 400 EUR/100 kg 26,87 A01 EUR/100 kg 99,53 040690639900 L03 EUR/100 kg  L04 EUR/100 kg 66,33 075 EUR/100 kg 81,72 400 EUR/100 kg 20,56 A01 EUR/100 kg 96,13 040690699100 A00 EUR/100 kg  040690699910 L03 EUR/100 kg  L04 EUR/100 kg 66,33 075 EUR/100 kg 81,72 400 EUR/100 kg 20,56 A01 EUR/100 kg 96,13 040690739900 L03 EUR/100 kg  L04 EUR/100 kg 57,77 075 EUR/100 kg 70,35 400 EUR/100 kg 22,12 A01 EUR/100 kg 82,77 040690759900 L03 EUR/100 kg  L04 EUR/100 kg 58,17 075 EUR/100 kg 71,12 400 EUR/100 kg 9,34 A01 EUR/100 kg 83,66 040690769300 L03 EUR/100 kg  L04 EUR/100 kg 52,45 075 EUR/100 kg 63,82 400 EUR/100 kg  A01 EUR/100 kg 75,08 040690769400 L03 EUR/100 kg  L04 EUR/100 kg 58,74 075 EUR/100 kg 71,47 400 EUR/100 kg 9,72 A01 EUR/100 kg 84,09 040690769500 L03 EUR/100 kg  L04 EUR/100 kg 55,88 075 EUR/100 kg 67,41 400 EUR/100 kg 9,72 A01 EUR/100 kg 79,31 040690789100 L03 EUR/100 kg  L04 EUR/100 kg 54,19 075 EUR/100 kg 67,29 400 EUR/100 kg  A01 EUR/100 kg 79,17 040690789300 L03 EUR/100 kg  L04 EUR/100 kg 57,46 075 EUR/100 kg 69,73 400 EUR/100 kg  A01 EUR/100 kg 82,05 040690789500 L03 EUR/100 kg  L04 EUR/100 kg 56,92 075 EUR/100 kg 68,67 400 EUR/100 kg  A01 EUR/100 kg 80,79 040690799900 L03 EUR/100 kg  L04 EUR/100 kg 46,47 075 EUR/100 kg 56,76 400 EUR/100 kg  A01 EUR/100 kg 66,79 040690819900 L03 EUR/100 kg  L04 EUR/100 kg 58,74 075 EUR/100 kg 71,47 400 EUR/100 kg 19,99 A01 EUR/100 kg 84,09 040690859930 L03 EUR/100 kg  L04 EUR/100 kg 63,44 075 EUR/100 kg 77,58 400 EUR/100 kg 24,92 A01 EUR/100 kg 91,28 040690859970 L03 EUR/100 kg  L04 EUR/100 kg 58,17 075 EUR/100 kg 71,12 400 EUR/100 kg 21,80 A01 EUR/100 kg 83,66 040690869100 A00 EUR/100 kg  040690869200 L03 EUR/100 kg  L04 EUR/100 kg 53,37 075 EUR/100 kg 67,28 400 EUR/100 kg 13,08 A01 EUR/100 kg 79,16 040690869300 L03 EUR/100 kg  L04 EUR/100 kg 54,14 075 EUR/100 kg 67,99 400 EUR/100 kg 14,35 A01 EUR/100 kg 79,99 040690869400 L03 EUR/100 kg  L04 EUR/100 kg 57,51 075 EUR/100 kg 71,47 400 EUR/100 kg 16,23 A01 EUR/100 kg 84,09 040690869900 L03 EUR/100 kg  L04 EUR/100 kg 63,44 075 EUR/100 kg 77,58 400 EUR/100 kg 19,00 A01 EUR/100 kg 91,28 040690879100 A00 EUR/100 kg  040690879200 L03 EUR/100 kg  L04 EUR/100 kg 44,48 075 EUR/100 kg 56,05 400 EUR/100 kg 11,71 A01 EUR/100 kg 65,94 040690879300 L03 EUR/100 kg  L04 EUR/100 kg 49,70 075 EUR/100 kg 62,44 400 EUR/100 kg 13,21 A01 EUR/100 kg 73,46 040690879400 L03 EUR/100 kg  L04 EUR/100 kg 51,01 075 EUR/100 kg 63,39 400 EUR/100 kg 14,48 A01 EUR/100 kg 74,57 040690879951 L03 EUR/100 kg  L04 EUR/100 kg 57,69 075 EUR/100 kg 70,19 400 EUR/100 kg 20,00 A01 EUR/100 kg 82,58 040690879971 L03 EUR/100 kg  L04 EUR/100 kg 57,69 075 EUR/100 kg 70,19 400 EUR/100 kg 16,23 A01 EUR/100 kg 82,58 040690879972 L03 EUR/100 kg  L04 EUR/100 kg 24,58 075 EUR/100 kg 30,03 400 EUR/100 kg  A01 EUR/100 kg 35,34 040690879973 L03 EUR/100 kg  L04 EUR/100 kg 56,65 075 EUR/100 kg 68,92 400 EUR/100 kg 11,39 A01 EUR/100 kg 81,09 040690879974 L03 EUR/100 kg  L04 EUR/100 kg 61,48 075 EUR/100 kg 74,48 400 EUR/100 kg 11,39 A01 EUR/100 kg 87,62 040690879975 L03 EUR/100 kg  L04 EUR/100 kg 62,70 075 EUR/100 kg 75,30 400 EUR/100 kg 15,10 A01 EUR/100 kg 88,60 040690879979 L03 EUR/100 kg  L04 EUR/100 kg 55,97 075 EUR/100 kg 68,38 400 EUR/100 kg 11,39 A01 EUR/100 kg 80,45 040690889100 A00 EUR/100 kg  040690889300 L03 EUR/100 kg  L04 EUR/100 kg 43,91 075 EUR/100 kg 54,95 400 EUR/100 kg 14,35 A01 EUR/100 kg 64,65 NB: The product codes and the A series destination codes are set out in Commission Regulation (EEC) No 3846/87 (OJ L 366, 24.12.1987, p. 1), as amended. The numeric destination codes are set out in Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). The other destinations are defined as follows: L01 Holy See, Malta, Estonia, Latvia, Lithuania, Poland, Czech Republic, Slovakia, Hungary, Slovenia, Cyprus and the United States of America, L02 Andorra and Gibraltar, L03 Ceuta, Melilla, Iceland, Norway, Switzerland, Liechtenstein, Andorra, Gibraltar, Holy See (often referred to as Vatican City), Malta, Turkey, Estonia, Latvia, Lithuania, Poland, Czech Republic, Slovakia, Hungary, Romania, Bulgaria, Slovenia, Croatia, Canada, Cyprus, Australia and New Zealand, L04 Albania, Bosnia and Herzegovina, Serbia and Montenegro and the Former Yugoslav Republic of Macedonia. 970 includes the exports referred to in Articles 36(1)(a) and (c) and 44(1)(a) and (b) of Commission Regulation (EC) No 800/1999 (OJ L 102, 17.4.1999, p. 11) and exports under contracts with armed forces stationed on the territory of a Member State which do not come under its flag.